IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0047
                            Filed February 17, 2021


JUDY LYNN NEUMEYER,
     Plaintiff-Appellee,

vs.

LAUREL E. NEUMEYER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Joseph Seidlin, Judge.



      Laurel Neumeyer appeals the entry of a final domestic abuse protective

order under Iowa Code chapter 236 (2019). AFFIRMED.



      Espnola F. Cartmill of Belin McCormick, P.C., Des Moines, for appellant.

      Judy Neumeyer, West Des Moines, self-represented appellee.



      Considered by Bower, C.J., Greer, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                           2


CARR, Senior Judge.

       Laurel Neumeyer appeals the entry of a final domestic abuse protective

order under Iowa Code chapter 236 (2019), which her estranged wife, Judy,

petitioned for in November 2019. The district court may enter a protective order

under this chapter if the plaintiff proves by a preponderance of the evidence that

the defendant has engaged in domestic abuse. See Iowa Code §§ 236.4(1), .5(1).

Chapter 236 defines “domestic abuse” as an assault between persons in a

domestic relationship. See id. § 236.2(2). An assault occurs when a person, while

having the apparent ability to do so, commits an act intended either (1) to cause

pain, injury, insult, or offense to another or (2) to place another in fear of contact

that will cause pain, injury, insult, or offense. See id. § 708.1(2)(a), (b).

       Laurel contends there is insufficient evidence that she engaged in domestic

abuse because Judy failed to prove she intended to cause pain or injury or that

she had the immediate ability to execute an assault. We review these claims de

novo. See Wilker v. Wilker, 630 N.W.2d 590, 594 (Iowa 2001).

       Judy’s petition for a protective order lists over one dozen incidents she

alleges occurred in 2018 and 2019. The two most recent acts involved Laurel

saying, “You don’t know what I can do,” which Judy interpreted as a threat, and

Laurel threatening suicide. Laurel argues that even if believed, these incidents do

not meet the definition of assault. We agree. But the court was not limited to the

most recent incidents in determining whether domestic abuse occurred. See Smith

v. Smith, 513 N.W.2d 728, 731 (Iowa 1994) (“Iowa Code chapter 236 has no

provision that requires a petition to be filed within a specific time after an alleged

assault.”). Although “an elapse of time between an alleged assault and the filing
                                          3

of the petition may have a bearing on what specific relief a court might grant,” id.,

“no hardline cutoff exists for conduct worthy of consideration,” Marcinowicz v. Flick,

No. 17-0039, 2017 WL 6039997, at *3 (Iowa Ct. App. Dec. 6, 2017) (affirming

issuance of protective order requested in November 2016 based on assaults in

February and March 2015 where record showed the defendant “repeatedly

engaged in violent and controlling behavior” during the marriage).

       At least two incidents Judy alleged in the petition qualify as domestic abuse:

(1) an incident in August 2018 where Laurel shoved her against a wall, causing

her to fall and bruise her thigh and (2) an incident in September 2018 where Laurel

pinched and twisted her nipple, causing cellulitis “that lasted for weeks.” Because

Laurel committed acts that caused injury to Judy, Judy met her burden of proving

Laurel engaged in domestic abuse. The petition also lists many more recent

incidents, including some in the weeks before Judy filed the petition, which the

district court categorized as Laurel acting “in an intimidating fashion.” The two

incidents of domestic abuse along with the continuing intimidation warrant a

protective order. We therefore affirm the entry of the protective order under

chapter 236.

       AFFIRMED.